Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
Claim 8 is objected to because of the following informalities:
Claim 8 line 5 has a typo and should read, “said filter housing releasably attached…”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable 
Claim 5 recites, “a water dispenser disposed in said door and in fluid communication with said filter assembly with automated assembly for changing a sump and filter media from said refrigerator”. Dictionary.com defines automatic as having the capability of starting, operating independently. As would be commonly understood by one of ordinary skill in the art an automated assembly would not require human interaction. The current invention requires a user to push the filter cartridge into the filter base assembly to connect the cartridge to the base and then the user must again push the filter cartridge toward the filter base assembly to release the cartridge from the base. Therefore, human interaction is required for changing a sump and filter media, which would be part of the cartridge, from the refrigerator. There is no teaching or disclosure in the specification of any kind of automated assembly, only the assembly process as stated above. Applicant has not provided any direction as to how to automate the assembly or disassembly of the cartridge and the base nor has applicant provided any working examples of such structure that would enable an automated assembly. Undue experimentation would be required by one of ordinary skill in the art to make the invention as claimed.
Claim 6 is rejected as depending from claim 5.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 2 and 6-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "said complementary mating filter reverse osmosis filter cartridge".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to recite, "said complementary mating reverse osmosis filter cartridge"
Claim 6 recites the limitation "said filter base".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to recite, “"said filter base assembly".
Claim 7 recites the limitation "said complementary mating reverse osmosis filter cartridge" in line 13.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to recite, "a complementary mating reverse osmosis filter cartridge"

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 13-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-49 of U.S. Patent No. 8,137,551. 
Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations recited in claims 13 and 14 are recited in the claims of the ‘551 patent. The ‘551 patent does not explicitly recite an exposed bottom surface or an internal side face of the sides. However, the ‘551 patent recites (claim 31) the shaped protrusion having an angled face exposed toward the bottom surface and therefore the bottom surface would be exposed to the angled face of the shaped protrusion. Additionally, the ‘551 patent recites (claim 31) the spaced protrusions on the longitudinal sides and extending laterally inwards. The longitudinal and lateral sides will inherently have an internal side face and the spaced protrusions will inherently be extend inward from that corresponding internal side face.

Claims 13-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 9,233,322. 
Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations recited in claims 13 and 14 are recited in the claims of the ‘322 patent. The ‘322 patent does not explicitly recite an exposed bottom surface or an internal side face of the sides. However, the ‘322 patent recites (claim 16) the shaped protrusion having an angled face exposed toward the bottom surface and 

Claims 13-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 9,901,852. 
Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations recited in claims 13 and 14 are recited in the claims of the ‘852 patent. The ‘852 patent does not explicitly recite an exposed bottom surface or an internal side face of the sides. However, the ‘852 patent recites (claim 20) the shaped protrusion having an angled face exposed toward the bottom surface and therefore the bottom surface would be exposed to the angled face of the shaped protrusion. Additionally, the ‘852 patent recites (claim 20) the spaced protrusions on the longitudinal sides and extending laterally inwards. The longitudinal and lateral sides will inherently have an internal side face and the spaced protrusions will inherently be extend inward from that corresponding internal side face.

Claims 13-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,045,753. 
Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations recited in claims 13 and 14 are recited in the 

Claims 1-2 and 15-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,695,698. 
	The ‘698 patent recites all of the limitations of claims 1-2 and 15-18 but does not expressly recite an exposed bottom surface but does recite a first exposed surface. The recitation of a bottom surface is not a structural difference but merely a naming difference. Additionally, the ‘698 patent does not expressly recite the drive keys on at least two internal side walls. The ‘698 patent recites lateral and longitudinal sides and the lateral extensions, corresponding to the recited drive keys, that interact with outwardly extending protrusions of a filter key. Therefore, the lateral extensions will inherently be located on internal side walls to interact with outwardly extending protrusions.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-49 of U.S. Patent No. 8,137,551 in view of claims 1-14 of U.S. Patent No. 10,695,698.
 The ‘551 patent recites the limitations of the filter base but does not recite the base platform having a ingress port and two egress ports or the specific combination of the filter base with a refrigerator.
The ‘698 patent recites the use of a filter base that includes an ingress and two egress ports for use with a reverse osmosis filter cartridge. It would have been obvious to one of ordinary skill in the art to provide an extra egress port to accommodate a reverse osmosis filter cartridge for connection to the base of the ‘551 patent.
The recitation of a refrigerator having an outer cabinet, a refrigeration compartment within the outer cabinet with a rear wall, side walls, door opposite the rear wall, top and bottom, a freezer compartment in the outer cabinet adjacent to the refrigeration compartment and a water dispenser in the door in fluid communication with a filter assembly is merely the recitation of a typical and well-known type of refrigerator. The recited combination is merely the recitation of using the filter base and filter assembly claimed in the ‘551 patent and ‘698 patent in a typical refrigerator. All the claimed elements were recited in the cited patents and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211. The examiner can normally be reached Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.